COBB, Judge.
The trial judge imposed a downward departure sentence on the defendant, Michael Williams, who pled guilty to the offenses of arson and grand theft of a motor vehicle. The bases for the departure listed by the court were:
offense was unsophisticated and defendant showed remorse; victim and defendant intend to marry, victim and defendant have a child together; the offense was an act of passion.
We find that the reasons enunciated by the trial court are insufficient to support a downward departure sentence. See State v. Sachs, 526 So.2d 48 (Fla.1988); State v. Johns, 576 So.2d 1332 (Fla. 5th DCA 1991); State v. Duffer, 509 So.2d 1326 (Fla. 2d DCA 1987); see also State v. McGriff, 698 So.2d 331 (Fla. 2d DCA 1997).
Accordingly, we reverse and remand for imposition of a guideline sentence or withdrawal of the plea. See Shull v. Dugger, 515 So.2d 748 (Fla.1987); McGriff, supra,
REVERSED AND REMANDED.
THOMPSON and ANTOON, JJ., concur.